            Case 1:19-cr-00183-TSE Document 11 Filed 06/27/19 Page 1 of 3 PageID# 29
    199A (Rev. 6/97) Order Setting Conditions of Release                                                                  Page 1 of           .Pages


                                                                                                                                      FILED
                                                                                                                          *    IN OPEN COURT



                                    United States District Court
                                                                                                                   1          ,.;;;     t ana
                                                                                                                   % BLERK.U,S. DISTRICT COUHT
                                                Eastern            District of         Virginia                     ^^TSSnDRIA.VIRGINIA


                 United States of America
                                                                       ORDER SETTING CONDITIONS
                                                                                       OF RELEASE
                               V.

                                                                   Case Number:
                                                                                    /f^/J>3'TS£
                          Defendant


IT IS ORDERED that the release of the defendant is subject to the following conditions:

        (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

        (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
            address and telephone number.

        (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

               directed. The defendant shall appear at (if blank, to be notified)                 United States District Court
                                                                                  A -r-         Place
                  401 Courthouse Sq., Alexandria, VA          on                  OCTOygg u, zoX'i   (L                                   A«w»
                                                                                             Date and Time




                                       Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

(^)(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
<^)(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                           r                                 dollars ($
              in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                  DISTRIBUTION:       COURT       DEFENDANT    PRETRIAL     SERVICES       U.S. ATTORNEY       U.S. MARSHAL
Case 1:19-cr-00183-TSE Document 11 Filed 06/27/19 Page 2 of 3 PageID# 30
Case 1:19-cr-00183-TSE Document 11 Filed 06/27/19 Page 3 of 3 PageID# 31
